DETAILED ACTION
Claims 1, 8, and 15-16 objected to for minor informalities.
Claims 2-7, 9-14, 16-20 rejected under 35 USC §112(b) as indefinite.
Claims 1-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 8, and 15-16 are objected to because of the following informalities:
Claims 1, 8, and 15 recite "identifying … a first term in a digital content in response to a first user action on the first term, the first action requesting explanation of the term." This should be corrected to "the first action requesting explanation of the first term."
Claim 16 contains a typographical error. For purposes of examination, claim 16 is interpreted as dependent on claim 15.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-14, 16-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9, and 16 recite the limitation "wherein the explanation information is selected from a group consisting of: an alternative definition of the term." These claims are indefinite because it cannot be discerned whether "the term" is referring to the "first term" or the "new term" established in independent claims 1, 8, and 15. Claims 3-7, 10-14, and 17-20 are also rejected under 35 USC §112(b) as being dependent on an indefinite claim.
Claims 6, 13, and 20 recite the limitation "wherein the multimedia enhanced information comprises … a basic introduction message of the term extracted from the plurality of web pages." These claims are indefinite because it cannot be discerned whether "the term" is referring to the "first term" or the "new term" established in independent claims 1, 8, and 15.
Claims 7 and 14 recite the limitation "wherein the performing an online search to retrieve a plurality of web pages containing definitions of the term is based on the term and the context keyword." These claims are indefinite because it cannot be discerned whether "the term" is referring to the "first term" or the "new term" established in independent claims 1, 8, and 15.
Claims 6, 13, and 20 recites the limitation "wherein the multimedia enhanced information comprises a multimedia component and a basic introduction message of the term." The term "basic introduction" is representative of a subjective term, because defining "basic introduction" depends solely on the unrestrained, subjective opinion of a particular individual practicing the invention. The specification does not provide any standard for measuring the scope of the term, nor any restrictions on the exercise of subjective judgment. See MPEP 2173.05(b)(IV). C


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matveenko et al., U.S. PG-Publication No. 2013/0212123 A1, in view of Lakshmanan, U.S. Patent No. 10,339,218 B1.

Claim 1
	Matveenko discloses a computer-implemented method comprising: identifying, by one or more processing units, a first term in a digital content in response to a first user action on the first term, the first action requesting explanation of the [first] term; and displaying, by the one or more processing units, a first definition of the first term . Matveenko discloses "a method … to provide information based on a query." Matveenko, ¶ 5. The method uses a GUI 200 wherein "a user can … select a word 206 defining [a] query from a text application." The selected word "forms part of [a] search string." Id. at ¶¶ 24; 29; See Also FIG. 2A (illustrating word 206 as a term in a digital content). The search string is used to search a client dictionary application 108 responsive to the query; the result is "displayed in one or more dictionary entry windows 208." Id. at ¶ 30; See Also FIG. 2A (illustrates window 208 as displaying an explanation comprising a definition of term 206).
	Matveenko discloses identifying, by the one or more processing units, a new term in the first definition in response to a second user action. Matveenko discloses that a "user can instruct the client dictionary application 108  to perform another search … using the GUI 200," wherein this second search may query other dictionaries and online resources. Id. at ¶ 31; FIG. 3. For example, Figure 2D illustrates an example wherein "the user selects one of the provided translations" within the displayed definition in window 208. Id. at ¶ 28. 
	Matveenko discloses the second user action requesting explanation of the new term; and displaying, by the one or more processing units, explanation information … based on the first definition and the new term. Responsive to the user selection, "parallel texts are searched with the pair of the original word and the selected translation" and "panel 220 displays pairs from parallel text corpora" explaining examples where the original word (i.e. first definition) is translated as the selected translation (i.e. new term). Id. at ¶ 28; FIG. 2D.
	Matveenko does not expressly disclose wherein the explanation information is customized.
	Lakshmanan discloses wherein the explanation information is customized. Lakshmanan discloses "techniques for customizing the display of content related to dictionary entries," using a user interface "customized to display different types of content and/or to format the content differently for individual users." Lakshmanan, 1:48-63. A user "may select a word found within [a] content item," and responsive to the selection information about the word is obtained including "definitions of the word … retrieved from a dictionary, an encyclopedia, a thesaurus, or some other content source." Settings are "specified such that only the content the user is interested in consuming is provided to the user when the dictionary UI is displayed," such as "graphical content … that relates to the word." Id. at 1:64-2:58.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the definition user interface of Matveenko to incorporate the customized presentation of definitions as taught by Lakshmanan. One of ordinary skill in the art would be motivated to integrate customized presentation of definitions into Matveenko, with a reasonable expectation of success, in order to "aid the user in better understanding the meaning or context of [a] selected word." Lakshmanan, 1:54-63.

Claim 2
	Lakshmanan discloses wherein the explanation information is selected from a group consisting of: an alternative definition of the term, wherein the alternative definition does not include the new term. A user "may specify to include multiple definitions of a selected word" within the dictionary UI. Lakshmanan, 8:19-30. Figure 3A illustrates an example embodiment UI comprising "display element 302D that provides one or more definitions of the word." The first definition ("A benefit") in 302D shares no terms in with the alternate third definition ("Tennis") and neither definition contains the term itself ("advantage"). Id. at 11:15-12:14. Further, Figure 3E illustrates another example embodiment UI comprising "definitions displayed in a different language as compared to displaying the definitions in English." The definitions presented in 302D of FIG. 3E are in Spanish do not include the term itself ("advantage"). Id. at 13:29-45.
	Lakshmanan discloses multimedia enhanced information relating to the first term. The UI may comprise "a textual definition of the word, along with graphical content (e.g., a picture or video) that relates to the word." Id. at 2:20-37. The video "might include auditory and graphical content that provides the user with a video definition of the selected word." Id. at 12:62-13:16; FIG. 3C.
	Lakshmanan discloses rich media enhanced information relating to the first term. Figure 3A illustrates a UI comprising "display element 302A" that "is a selectable user interface element (an audio icon) that is associated with audio data," wherein the "audio data may be a definition of the selected word." Id. at 11:15-51. A selectable user interface element for playing audio is interactive information (i.e. rich media enhanced information).

Claims 8-9
	Claims 8-9 recite a system configured to perform the steps of the method recited in claims 1-2. Accordingly, claims 8-9 are rejected as indicated in the rejection of claims 1-2.

Claims 15-16
	Claims 15-16 recite a medium storing instructions for performing the steps of the method recited in claims 1-2. Accordingly, claims 15-16 are rejected as indicated in the rejection of claims 1-2.


Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matveenko, in view of Lakshmanan, further in view of Doornenbal et al., U.S. PG-Publication No. 2018/0365323 A1, further in view of Sierra, Gerardo, Rodrigo Alarcon, Alejandro Molina, and Edwin Aldana. "Web exploitation for Definition extraction." In 2009 Latin American Web Congress, pp. 217-223. IEEE, 2009 (hereinafter Sierra).

Claim 3
	Doornenbal discloses performing, by the one or more processing units, [a] search to retrieve a plurality of … pages containing definitions of the first term. Doornenbal discloses "systems and methods for extracting snippets and definitions corresponding to concepts with a text corpus." Doornenbal, ¶ 2. The method includes steps of "identifying one or more potential definition sentences for the concept" and "scoring the one or more potential definition sentences" based on one or more features to generate an "ordered list of definitions." Id. at ¶ 5.
	Doornenbal discloses extracting, by the one or more processing units, a set of candidate definitions from selected web pages of the plurality of … pages. Figure 4 illustrates "an example flowchart for extracting definitions for a content summary of a topic." At 410, the method will "identify one or more potential definition sentences for the concept." Id. at FIG. 4; ¶ 60.
	Doornenbal discloses calculating, by the one or more processing units, ranking scores of the set of candidate definitions according to one or more parameters, wherein the parameters include a total word frequency value of entity words for each of the set of candidate definitions. Continuing with Figure 4, at 414 and 416, the potential definition sentences are scored and filtered based on features and conditions (i.e. parameters). Id. One example feature used for scoring is "the number of occurrences of a concept in [a] section" (i.e. the word frequency value of an entity). Id. at FIG. 4; ¶ 40. This is calculated as "an occurrence ratio based on the number of occurrences of a concept in [a] section divided by the maximum of either the number of tokens within the section or a predetermined value" and used to score the snippets (e.g. definitions) Id. at ¶¶ 42-45.
	Doornenbal discloses selecting, by the one or more processing units, a definition with a highest score from the set of candidate definitions as the first definition. Continuing with Figure 4, at 424-426 the method will "select the top definition from the queried concept from the ordered list of definitions" and "display a top ranked definition for the concept." Id. at FIG. 4; ¶¶ 77-79.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the definition presentation UI of Matveenko-Lakshmanan to incorporate extracting definitions from text as taught by Doornenbal. One of ordinary skill in the art would be motivated to integrate extracting definitions from text into Matveenko-Lakshmanan, with a reasonable expectation of success, in order to improve "the quality of search results (i.e., the snippets and definitions)" because of utilizing "scoring, filtering, and ranking, steps." Doornenbal, ¶ 19.
	Matveenko-Lakshmanan-Doornenbal does not expressly disclose an online search to retrieve a plurality of web pages containing definitions of the first term.
	Sierra discloses an online search to retrieve a plurality of web pages containing definitions of the first term. Sierra discloses "a system to extract definitions from a term using the Web." Sierra, 217. The method performs a web search (e.g. GOOGLE or YAHOO!) to retrieve candidate definitions. Id. at 219; FIG. 1. The final result of the process is for a term "a list of definitions classified correctly in analytical, functional and extensional, according to its original context." Id. at 220.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the definition extraction from text of Matveenko-Lakshmanan-Doornenbal to incorporate extracting definitions from online web pages as taught by Sierra. One of ordinary skill in the art would be motivated to integrate extracting definitions from online web pages into Matveenko-Lakshmanan-Doornenbal, with a reasonable expectation of success, in order to "exploit[] the Web in the sense of searching in very king of document the possible definitions for a specific term," instead of a limited set of documents. Sierra, 217.
	
Claim 4
	Doornenbal discloses wherein the parameters further include one or more of the following measurements of each of the plurality of web pages: a richness of digital media elements; a degree of authority; a number of times referenced; and a degree of relevance. Doornenbal discloses that "[t]o determine whether one of the plurality of snippets is more relevant than another of the plurality of snippets, they may be scored, filtered, and ranked." Id. at ¶ 41. The method uses "additional filtering conditions" to "improve the quality and relevance of the selection of snippets for a particular concept." For example, "for a section to be considered a good quality, and relevant snippet for a particular concept, the concept may preferable appear near the beginning of a section and the amount of text in the section may preferably not be too small or too large." Id. at ¶ 46. Further, Doornenball discloses that "ordered lists of definitions are pre-structured for relevancy to particular concepts." Id. at ¶¶ 78-80. Accordingly, Doornenbal discloses that the definitions are ranked based on at least a 'degree or relevance.'

Claims 10-11
	Claims 10-11 recite a system configured to perform the steps of the method recited in claims 3-4. Accordingly, claims 10-11 are rejected as indicated in the rejection of claims 3-4.

Claims 17-18
	Claims 17-18 recite a medium storing instructions for performing the steps of the method recited in claims 3-4. Accordingly, claims 17-18 are rejected as indicated in the rejection of claims 3-4.


Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matveenko, in view of Lakshmanan, further in view of Doornenbal, further in view of Sierra, further in view of Yu et al., U.S. PG-Publication No. 2015/0310002 A1.

Claim 5
	Lakshmanan discloses calculating, by the one or more processing units, a level of user understanding on the set of candidate definitions based on the first definition and the new term. Lakshmanan discloses that "preferences of a user may be utilized to determine the content … to display within the dictionary UI." These preferences are "user-specified and/or learned from user behavior and may be stored in a profile that is associated with a user." The settings are used so that content is "customized to how the user learns best." Lakshmanan, 2:10-37. The techniques "am y take into account information associated with the user (e.g., age, preferences, etc.)." Id. at 3:16-25.
	Lakshmanan discloses assessing, by the one or more processing units … the level of user understanding; and selecting, by the one or more processing units and based on the assessing, the alternative definition of the first term from the set of candidate definitions. Lakshmanan discloses that each user has a separate profile 126, and "a user may configure the settings within profile 126 such that only the content the user is interested in consuming is provided." This customized dictionary UI 21 "to how the user learns best." Id.at 7:14-25. Accordingly, "the user is presented with content related to a selected word that may be more relevant to how the user learns as compared to displaying the same content in the same manner to each user." Id. at 3:7-15. In one embodiment, "the user may specify to display the most common definition of the word and nothing else" (i.e. the most common alternative definition from the set of candidate definitions). Id. at 7:14-25.
	Matveenko-Lakshmanan-Doornenbal-Sierra does not expressly disclose assessing, by the one or more processing units, that the level of user understanding exceeds a predefined threshold.
	Yu discloses assessing, by the one or more processing units, that the level of user understanding exceeds a predefined threshold. Yu discloses a method for "dynamically determining an amount of comprehension guides to present with an electronic book." Yu, ¶ 14. The method is implementing using a selection module 138 "to determine the particular with which to render an electronic book, based at least in part on the user's guide profile." The selection module 138 "may determine a reading level at which to render the electronic book … based on the user's guide profile." For example, a low reading level may be indicative of a lower difficulty threshold for selection of words for comprehension guides and a high reading level may be indicative of a higher difficulty threshold for selection of words for comprehension guides." Id. at ¶¶ 33-34. Further, selection module 138 "may also identify words having classified reading levels that are a threshold amount above the user's reading level." Id. at ¶ 43.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the customized presentation of definitions based on a user's understanding level of Matveenko-Lakshmanan-Doornenbal-Sierra to incorporate a user understanding threshold as taught by Yu. One of ordinary skill in the art would be motivated to integrate a user understanding threshold into Matveenko-Lakshmanan-Doornenbal-Sierra, with a reasonable expectation of success, in order to "reflect the difficulty of corresponding words or the likelihood of the reader being familiar with or otherwise knowing and comprehending [a] word." Yu, ¶ 15.

Claim 6
	Lakshmanan discloses wherein the explanation information comprises multimedia enhanced information, and wherein the method further comprises: calculating, by the one or more processing units, a level of user understanding on the set of candidate definitions based on the first definition and the new term. Lakshmanan discloses that "preferences of a user may be utilized to determine the content … to display within the dictionary UI." These preferences are "user-specified and/or learned from user behavior and may be stored in a profile that is associated with a user." The settings are used so that content is "customized to how the user learns best." Lakshmanan, 2:10-37. The techniques "am y take into account information associated with the user (e.g., age, preferences, etc.)." Id. at 3:16-25.
	Lakshmanan discloses assessing, by the one or more processing units … the level of user understanding; and composing, by the one or more processing units and based on the assessing, multimedia enhanced information relating to the first term, wherein the multimedia enhanced information comprises a multimedia component and a basic introduction message of the term extracted from the plurality of web pages. Lakshmanan discloses that each user has a separate profile 126, and "a user may configure the settings within profile 126 such that only the content the user is interested in consuming is provided." This customized dictionary UI 21 "to how the user learns best." Id.at 7:14-25. Accordingly, "the user is presented with content related to a selected word that may be more relevant to how the user learns as compared to displaying the same content in the same manner to each user." Id. at 3:7-15. In one embodiment, "a user may prefer to view a textual definition of the word, along with graphical content (e.g., a picture or video) that relates to the word." Id. at 2:20-37.
	Matveenko-Lakshmanan-Doornenbal-Sierra does not expressly disclose assessing, by the one or more processing units, that the level of user understanding does not exceed a predefined threshold.
	Yu discloses assessing, by the one or more processing units, that the level of user understanding does not exceed a predefined threshold. Yu discloses a method for "dynamically determining an amount of comprehension guides to present with an electronic book." Yu, ¶ 14. The method is implementing using a selection module 138 "to determine the particular with which to render an electronic book, based at least in part on the user's guide profile." The selection module 138 "may determine a reading level at which to render the electronic book … based on the user's guide profile." For example, a low reading level may be indicative of a lower difficulty threshold for selection of words for comprehension guides and a high reading level may be indicative of a higher difficulty threshold for selection of words for comprehension guides." Id. at ¶¶ 33-34. Further, selection module 138 "may also identify words having classified reading levels that are a threshold amount above the user's reading level." Id. at ¶ 43.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the customized presentation of definitions based on a user's understanding level of Matveenko-Lakshmanan-Doornenbal-Sierra to incorporate a user understanding threshold as taught by Yu. One of ordinary skill in the art would be motivated to integrate a user understanding threshold into Matveenko-Lakshmanan-Doornenbal-Sierra, with a reasonable expectation of success, in order to "reflect the difficulty of corresponding words or the likelihood of the reader being familiar with or otherwise knowing and comprehending [a] word." Yu, ¶ 15.

Claims 12-13
	Claims 12-13 recite a system configured to perform the steps of the method recited in claims 5-6. Accordingly, claims 12-13 are rejected as indicated in the rejection of claims 5-6.

Claims 19-20
	Claims 19-20 recite a medium storing instructions for performing the steps of the method recited in claims 5-6. Accordingly, claims 19-20 are rejected as indicated in the rejection of claims 5-6.


	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matveenko, in view of Lakshmanan, further in view of Doornenbal, further in view of Sierra, further in view of Lall et al., U.S. PG-Publication No. 2021/0034816 A1.

Claim 7
	Lall discloses analyzing, by the one or more processing units, a context of the first term to identify a context keyword representing the context of the first term, wherein the performing an online search to retrieve a plurality of web pages containing definitions of the term is based on the term and the context keyword. Lall discloses a method for "detecting … a definition statement in [a] first text," and "storing … the defined term and the definition in an entry in a dictionary data structure." Lall, ¶ 5. Figure 2 illustrates "a process to collect and store terms and corresponding definitions from natural language text." Id. at ¶ 28. At 216, the process obtains "a set of context parameters for the set of terms." A context for a term is characterized by context parameters, "where a context parameter may include a word, a category, a numeric value, or the like." Id. at ¶¶ 44-49. At 218, the process obtains "a definition associated with a term using a set of rule based operations based on … a set of context parameters." Id. at ¶ 50.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the definition extraction method of Matveenko-Lakshmanan-Doornenbal-Sierra to incorporate contextual parameters as taught by Lall. One of ordinary skill in the art would be motivated to integrate contextual parameters into Matveenko-Lakshmanan-Doornenbal-Sierra, with a reasonable expectation of success, because contexts are "used to better characterize the term or definition of the term." Lall, ¶ 34.

Claim 14
	Claim 14 recites a system configured to perform the steps of the method recited in claim 7. Accordingly, claim 14 is rejected as indicated in the rejection of claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        September 28, 2022